Citation Nr: 1102161	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to an initial higher evaluation for visual 
impairment secondary to diabetes, both eyes, clinically 
significant macular edema and moderate non proliferative diabetic 
retinopathy associated with type II diabetes mellitus, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to December 
1966 and from March 1967 to March 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A Board 
hearing at the local RO was held in September 2007.  The Board 
previously remanded this case for further development in November 
2007.  

The issue of entitlement to service connection for posttraumatic 
stress disorder (PTSD) was also on appeal and remanded in 
November 2007.  However, a subsequent rating decision in August 
2008 granted service connection for PTSD.  Thus, as this was a 
full grant of the benefit sought on appeal, this issue is no 
longer in appellate status. 


FINDING OF FACT

An October 2010 search of the Social Security Administration 
(SSA) death registry confirmed that the Veteran died in July 
2010.




CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


